DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 52-71 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lu et al.1 teach obtaining images of a target under treatment; comparing, over a series of projection angles, the obtained images with corresponding reference images; and evaluating whether there is a change in a parameter of the treatment session (see ¶¶ 	63-65, 67: change in similarity or correlation of obtained images and reference images). Similarly, Kuduvalli et al.2 teach determining similarity measures between a projection image and a reference DDR image for one or more projection angles. However, the prior art fail to explicitly teach determining a first difference between the compared images at a first projection angle; determining a second difference between the compared images at a second, subsequent projection angle; computing the difference between the first and second differences; and comparing the computed difference with a predetermine threshold, wherein a computed difference above the predetermined threshold indicates a change in one or more treatment parameters. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
    

    
        1 US Publication No. 2009/0116616.
        2 US Publication No. 2009/0180678.